Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 4, 6, 7 and 9-12 (9 claims) are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Singla et al. (WO 2014/091432 A1; previously cited) or Viscomi et al. (WO 2005/044823; previously cited), in view of Guslandi (“Rifaximin in the treatment of inflammatory bowel disease”, World J Gastroenterol, 2011, Vol. 17(42), pp. 4643-4646; previously cited).  See the rejection of claims under 35 U.S.C. 103 set forth in the previous Office action (mailed 11/10/2020).  However, the claims as presently amended, are not taught or made obvious by the prior art.  See Applicant’s Arguments/Remarks filed on 2/22/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070.  The examiner can normally be reached on M-F 10:30-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGG POLANSKY/Examiner, Art Unit 1629                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629